833 F.2d 1436
Samuel JONES, Jr., Plaintiff-Appellant,v.PREUIT & MAULDIN, a partnership composed of E.F. Mauldin,individually, and E.F. Mauldin as Executor or Administratorof the Estate of Leonard Preuit, Deceased;  E.F. Mauldin;E.F. Mauldin as Executor or Administrator of the Estate ofLeonard Preuit, Deceased;  and Preuit Mauldin, Defendants-Appellees.
No. 86-7415-1.
United States Court of Appeals,Eleventh Circuit.
Nov. 24, 1987.

Burr & Forman, C.V. Stelzenmuller, F.A. Flowers, III, Birmingham, Ala., for plaintiff-appellant.
Potts, Young, Blasingame & Putnam, Robert W. Beasley, Florence, Ala., Don Siegelman, Atty. Gen., Ronald C. Forehand, Asst. Atty. Gen., for the State of Ala., Montgomery, Ala., Bradley, Arant, Rose & White, David G. Hymer, Donald M. James, Birmingham, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
(Opinion July 24, 1987, 11th Cir., 1987, 822 F.2d 998)

BY THE COURT:

3
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


4
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of February 22, 1988, on or hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.